Title: To Benjamin Franklin from Isaac van Teylingen, 1 October 1778
From: Teylingen, Isaac van
To: Franklin, Benjamin


Monsieur
Rotterdam ce 1 octobre 1778
Les interessés dans le navire le chester, capitaine W. Bray, ont pris la liberté de vous exposer veridiquement la conduite injuste des americains en s’emparant d’un vaisseau, et d’une cargaison appartenant en propre et sans detour aux sujets de cette republique. Ils vous en ont produit les pieces authentiques et justificatives. Votre reponce a eté claire et satisfaisante. Vous avez promis d’envoier ces papiers au congres, et de leur procurer le dedommagement qui leur etoit justement du. Ils vous ont remercié, comme de devoir, de votre declaration nette et positive, et se sont reposés entierement sur vos promesses et sur votre equité. Ils se sont flattés de jour en jour d’en recevoir des bonnes nouvelles, et ne les voiant pas arriver, ils se sont addressés de nouveau a vous et a Messrs. Dean et Lee le 18 de Decembre. Cette lettre etant restée Sans aucune reponce, ils m’ont priés d’interceder pour eux. Je n’ai pas pu refuser leur demande par des motifs, que j’ai exposés très amplement dans ma lettre du 16 Fevrier a laquelle je n’ai jamais reçu reponce: la relation que j’ai avec mes concitoyens, l’adsistance que je dois a mon frere qui travaille pour eux en commandite, et la justice de leur cause m’ont obligées de faire reiterer mes instances de bouche par messieurs van den yver de Paris, et comme vous avez eu la bonté de les informer, que Mr. Dean avoit eté principalement chargé de cette correspondençe et qu’il est arrive en amerique, Sans que les interessés apprennent la moindre nouvelle de leur proprieté dont on les a privee il y a plus qu’un an; et ce qui est doublement dur pour eux, c’est que les americains aiant renvoiés l’equipage, et les aiant mis a terre a St. Eustache, ont empechés le capitaine de reclamer ce navire et sa cargaison, maniere d’agir aussi injuste que nuisible pour les interessés. Permettez donc, Monsieur, que j’ai l’honneur de vous recommander de nouveau cette malheureuse affaire, qui merite doublement votre attention, parce qu’elle est, comme j’ai eu l’honneur de vous exposer amplement dans ma lettre du 16 Fevrier, claire, sans détour, et sans aucune ambiguité. Que ce navire et sa cargaison appartient en propre sans le moindre reserve a des negocians Hollandois, qu’aucun etranger y a la moindre part, et que par consequent ils doivent etre dedommagés pleinement des pertes, qu’ils ont essuiées par cette prise, au moins, si on veut suivre le chemin de la droiture et de l’equité. Je vous supplie donc, Monsieur, de vouloir m’honorer d’une reponce satisfaisante afin de pouvoir calmer les esprits de mes concitoyens, et de les affermir dans la bonne idée qu’ils s’étoient formés par votre reponce, de l’equité du Congrés americain, aiant l’honneur d’etre avec une consideration distinguée Monsieur Votre trés Humble trés obeissant Serviteur
Is: Van Teylingen
Mon addresse est Isaac van Teylingen conseiller de la ville de Rotterdam
 
Addressed: A Son Exelence / Monsieur de Francklin / Ministre plenipotentiaire / Des Etats unis de Lamerique / a Paris
Notation: Van Teylingen 1. Oct. 1778.
